DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 4/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 discloses “the mixture solution has a concentration of 0.5% t0 20%” at lines 1-2, but doesn’t specify with respect to what the concentration value is.  For the purposes of this office action, this will be interpreted as with respect to the binder.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2015/0349370) in view of Fan (US 2017/0346141).
Regarding claim 1, Snyder et al. discloses in Figs 1-6, a lithium ion secondary battery (ref 200) comprising: a cathode electrode ([0040]) including a cathode current collector (ref 104) and a cathode coating layer (ref 106) coated on a surface of the cathode current collector (ref 104); resistive layers (refs 602, [0039]-[0041]) formed on respective side surfaces ([0039]-[0041], Fig 6) at respective ends of the cathode electrode ([0040]); an anode electrode including an anode current collector (ref 206) and an anode coating layer (ref 110) coated on a surface of the anode current collector (ref 206).
Snyder et al. does not explicitly disclose a separator disposed between the cathode electrode and the anode electrode.
Fan discloses in Figs 1-7, a battery (ref 100) including a separator ([0025], [0035], [0041], [0046]) between first and second electrodes (refs 250A, 250B).  This configuration enhances battery safety, preventing against short circuiting ([0025], [0035], [0041], [0046]).
Fan and Snyder et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the separator of Fan into the battery structure of Snyder et al. to enhance battery safety by preventing against short circuiting.

Regarding claims 2, 4 and 5, modified Snyder et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the resistive layers are made of a mixture of a conductive material and a binder, wherein the resistive layers are formed by coating the respective side surfaces at the respective ends of the cathode electrode with a mixture solution of a binder and a solvent, wherein the binder is PVDF and the solvent is NMP
Fan discloses in Figs 1-7, a battery (ref 200) including a resistive layer (ref 240) formed by coating the cathode electrode (ref 250B) with a mixture solution of a conductive material ([0033]), a binder ([0034]) comprising PVDF ([0047], [0055], [0060]), and a solvent comprising NMP ([0047], [0055], [0060]).  This configuration enhances the electrical performance and overall structural integrity of the battery ([0033], [0034], [0047], [0055], [0060]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the conductive material, PVDF, and NMP disclosed by Fan into the resistive layer of Snyder et al. to enhance battery electrical performance and structural integrity.

Regarding claim 3, modified Snyder et al. discloses all of the claim limitations as set forth above, but the reference does not explicitly disclose the conductive material and binder are mixed at a ratio of 1:1.1 to 1:10.  As the electronic conductivity and loading amount are variables that can be modified, among others, by adjusting said conductive material and binder ratio, with said electronic conductivity and loading amount both varying as the conductive material and binder ratio is varied (see Fan, [0033], [0034], [0047]), the precise conductive material and binder ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed conductive material and binder ratio cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the conductive material and binder ratio in the apparatus of Snyder et al. as taught by Fan to obtain the desired balance between the electronic conductivity and loading amount (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 6, modified Snyder et al. discloses all of the claim limitations as set forth above, but the reference does not explicitly disclose the mixture solution has a concentration of 0.5% to 20%.  As the mixture viscosity and loading amount are variables that can be modified, among others, by adjusting said mixture solution concentration, with said mixture viscosity and loading amount both varying as the mixture solution concentration is varied (see Fan, [0047]), the precise mixture solution concentration would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed mixture solution concentration cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the mixture solution concentration in the apparatus of Snyder et al. as taught by Fan to obtain the desired balance between the mixture viscosity and loading amount (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 11, modified Snyder et al. discloses all of the claim limitations as set forth above, but the reference does not explicitly disclose the metal oxide concentration is 0.5 – 5% by weight of total mixture solution.  As the thermal expansion and electrical properties are variables that can be modified, among others, by adjusting said metal oxide amount, with said thermal expansion and electrical properties both varying as the metal oxide amount is varied (see Fan, [0034]]), the precise metal oxide amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed metal oxide amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the metal oxide amount in the apparatus of Snyder et al. as taught by Fan to obtain the desired balance between the thermal expansion and electrical properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2015/0349370) in view of Fan (US 2017/0346141) as applied to claim 4 above, and further in view of Iwayasu et al. (US 2012/0177980).
Regarding claims 7-10, modified Snyder et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the mixture solution comprises a solvent, one or more monomers, and an initiator, wherein the monomer comprises a vinyl group, an alkyl group, or any combination of a vinyl group and an alkyl group, and wherein the monomer comprises: vinyl alcohol; at least one material selected from among alkyl methacrylate, alkyl acrylate, acrylonitrile, alkyl acetate, styrene, and butadiene; or any combination of vinyl alcohol and at least one material selected from the group consisting of or a material selected from among alkyl methacrylate, alkyl acrylate, acrylonitrile, alkyl acetate, styrene, and butadiene, wherein the initiator is contained in a concentration of 0.5% to 5% by weight with respect to a total weight of the one or more monomers.
Iwayasu et al. discloses in Figs 1-4, a secondary battery ([0001]) including an electrode material including a monomer comprising a vinyl alcohol group ([0060], [0061], P7-8/Table 1, [0095]) and acrylonitrile ([0109], P7-8/Table 1, [0095]) with an initiator at 1 wt% concentration in a solvent ([0095]).  This configuration enhances battery capacity and performance characteristics ([0015], P7-8/Table 1).
Iwayasu et al. and Snyder et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the monomer, solvent, and initiator disclosed by Iwayasu et al. into the material of modified Snyder et al. to enhance battery capacity and overall performance characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725